DETAILED ACTION
This action is responsive to the communication filed on 12/22/20.
Claims 2, 7, 9, 18, 19 and 21 have been amended.
No new claims have been added and/or canceled.
Claims 2-15, 18-19 and 21-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/20 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been fully considered but are moot because in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 7-9, 14, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al (US Pub. No. 2015/0207830 herein after “Deluca) in view of Zurko et al (US Pub. No. 2011/0078197 herein after “Zurko”) and further in view of Chan et al (US Pub. No. 2006/0064463 herein after “Chan”).

As per claim 2, Deluca discloses a system comprising: 
a non-transitory memory (Deluca, para[0060-0078] one or more tangible storage devices, one or more RAMS); and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising (Deluca, para[0060-0078] one or more processors, computer program instructions):
determining that a user device of a user is located at a location associated with a first entity (Deluca, para[0020-0026] the user device 104 location may be detected, the user device may have a proximity to a destination 108, proximity to a destination device 116, where the destination device 116 is located at the destination 108);
determining, from a plurality of data exchange schemas corresponding to a plurality of entities, a first data exchange schema that corresponds to the first entity, wherein the first data exchange schema comprises data associated with the user and corresponds to a set of data types (Deluca, para[0029-0032,0013-0016,0045-0046] the destination device may be associated with the user profile, or a constituent profile…the user profile and the information it contains may be a collection of constituent user profiles, the user profile and/or its constituent user profiles may also be associated with one or more destination locations 108…associated with one or more destination devices);
transmitting the data of the first data exchange schema to a first device associated with the first entity (Deluca, para[0032,0045-0046] the destination device 116 associated with the location 108, provide access to the… profile to the destination device 116); 
determining that the user device is no longer at the location associated with the first entity; and in response to determining that the user device is no longer location at the location associated with the first entity, removing the encrypted data from the persistent storage of the first device associated with the first entity (Deluca, para[0051-0053] upon the user device leaving the restaurant…the program may terminate access to the user profile…additional safeguards may be implemented to ensure that the information is not retained by the destination device).  see also  (Fujimoto, para[0559,1037] the staff ID read out upon leaving is removed from the RAM of the staff management parlor). 
Deluca does not disclose determining that a portion of the data has been shared with a second entity by the first entity; and transmitting a notification to the user device indicating that the portion of the data has been accessed by a second device associated with the second entity via the first entity.
However, Zurko discloses determining that a portion of the data has been shared with a second entity by the first entity; and transmitting a notification to the user device indicating that the portion of the data has been accessed by a second device associated with the second entity via the first entity (Zurko, para[0054] notification of reshares may be provided to an author or owner of a file).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Zurko’s teaching of File Resharing Management into Deluca’s teaching of Dynamic Profile Sharing Using Expiring Tokens because one of the ordinary skill in the art would have been motivated to manage and/or control the distribution of data and/or files. 
Neither Deluca nor Zurko discloses detecting that at least a portion of the data of the first exchange schema has been displayed on the first device, in response to the detecting, causing the first device to encrypt the data before the data is stored on a persistent storage of the first device.
However, Chan discloses detecting that at least a portion of the data of the first exchange schema has been displayed on the first device, in response to the detecting, causing the first device to encrypt the data before the data is stored on a persistent storage of the first device (Chan, para[0037] the content delivered to the client is displayed…detects a security condition…the agent retrieves the public key from the cookie and uses the public key to encrypt the content displayed on the client equipment).
Therefore, it would have been obvious to one of the ordinary skill in the art prior to the filing date of the current invention to incorporate Chan’s teaching of Approach to Provide Self-Protection Function to Web Content at Client Side into the combination of Deluca and Zurko because one of the ordinary skill of the art would have been motivated to protect any delivered and/or received content.

As per claim 3 and 18, Deluca does not disclose, however, Zurko discloses the system of claim 2, wherein the data of the first data exchange schema is associated with a set of access rights for the first entity to access different portions of the data, and wherein the operations further comprise: determining that the first entity is permitted to share the portion of the data with the second entity based on the set of access rights, wherein the notification further indicates the set of access rights (Zurko, para[0004,0018]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Zurko’s teaching of File Resharing Management into Deluca’s teaching of Dynamic Profile Sharing Using Expiring Tokens because one of the ordinary skill in the art would have been motivated to manage and/or control the distribution of data and/or files. 

As per claim 4 and 19, Deluca does not disclose, however, Zurko discloses the system of claim 3, wherein the determining that the first entity is permitted to share the portion of the data is based on a first data type corresponding to the portion of the data (Zurko, para[0034-0035]; Dhara, para[0029,0045,0055]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Zurko’s teaching of File Resharing Management into Deluca’s teaching of Dynamic Profile Sharing Using Expiring Tokens because one of the ordinary skill in the art would have been motivated to manage and/or control the distribution of data and/or files. 

As per claim 8 and 22, Deluca discloses the system of claim 2, wherein the operations further comprise: accessing a plurality of datasets communicated from the user device to a plurality of devices associated with the plurality of entities; and deriving the plurality of data exchange schemas based on the plurality of datasets (Deluca, para[0014]).

As per claim 9, Deluca discloses a method comprising:
receiving, by one or more hardware processors via a user device of a user from a first entity, a request for accessing information associated with the user (Deluca, para[0048] the destination device may access the web service by providing identifying information of the user device upon detecting the user device, the destination device may query user profile information);
in response to receiving the request, determining, by the one or more hardware processors from a plurality of data exchange schemas corresponding to a plurality of entities, a first data exchange schema that corresponds to the first entity based on the user device being at the location associated with the first entity, wherein the plurality of data exchange schemas comprises data associated with the user and corresponds to a set of data types, and wherein the first data exchange schema comprises a subset of the data corresponding to a subset of the data types (Deluca, para[0029,0013-0016,0050] the destination device may be associated with the user profile, or a constituent profile…the user profile and the information it contains may be a collection of constituent user profiles based on combination of discrete pieces of information, the data program may grant access to the user profile (or a constituent part thereof));
transmitting, by the one or more hardware processors, the subset of the data included in the first data exchange schema to a first device associated with the first entity based on the request (Deluca, para[0028,0032,0050] the destination device 116 associated with the location 108, provide access to the… profile to the destination device 116).
determining, by the one or more hardware processors, that the user device is no longer at the location associated with the first entity; and in response to determining that the user device is no longer at the lication asscoatieated with the first entity, removing, by the one or more hardware processors, the encrypted subset of the data from the persistent storage of the first device associated with the first entity (Deluca, para[0051-0053] upon the user device leaving the restaurant…the program may terminate access to the user profile…additional safeguards may be implemented to ensure that the information is not retained by the destination device).  see also  (Fujimoto, para[0559,1037] the staff ID read out upon leaving is removed from the RAM of the staff management parlor). 

Deluca does not disclose determining, by the one or more hardware processors, that a portion of the subset of the data has been shared with a second entity by the first entity; and transmitting, by the one or more hardware processors, a notification to the user device indicating that the portion of the subset of the data has been accessed by a second device associated with the second entity via the first entity.
However, Zurko discloses determining, by the one or more hardware processors, that a portion of the subset of the data has been shared with a second entity by the first entity; and transmitting, by the one or more hardware processors, a notification to the user device indicating that the portion of the subset of the data has been accessed by a second device associated with the second entity via the first entity (Zurko, para[0054] notification of reshares may be provided to an author or owner of a file).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Zurko’s teaching of File Resharing Management into Deluca’s teaching of Dynamic Profile Sharing Using Expiring Tokens because one of the ordinary skill in the art would have been motivated to manage and/or control the distribution of data and/or files. 
Neither Deluca nor Zurko discloses detecting, by one or more hardware processors, that at least a portion of the subset of the data of the first exchange schema has been displayed on the first device, in response to the detecting, causing, by one or more hardware processors, the first device to encrypt the subset of the data before the subset of the data is stored on a persistent storage of the first device.
However, Chan discloses detecting that at least a portion of the data of the first exchange schema has been displayed on the first device, in response to the detecting, causing the first device to encrypt the data before the data is stored on a persistant storage of the first device (Chan, para[0037] the content delivered to the client is displayed…detects a security condition…the agent retrieves the public key from the cookie and uses the public key to encrypt the content displayed on the client equipment).
Therefore, it would have been obvious to one of the ordinary skill in the art prior to the filing date of the current invention to incorporate Chan’s teaching of Approach to Provide Self-Protection Function to Web Content at Client Side into the combination of Deluca and Zurko because one of the ordinary skill of the art would have been motivated to protect any delivered and/or received content.

As per claim 14, Deluca does not discloses, however, Zurko discloses the method of claim 9, further comprising: determining that the first entity is permitted to share the portion of the subset of the data with the second entity based on one or more data types corresponding to the portion of the subset of the data (Zurko, para[0033-0034]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Zurko’s teaching of File Resharing Management into Deluca’s teaching of Dynamic Profile Sharing Using Expiring Tokens because one of the ordinary skill in the art would have been motivated to manage and/or control the distribution of data and/or files. 
	
As per claim 15, Deluca discloses a non-transitory machine-readable medium thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, via a user device of a user at a location associated with a first entity, a request for assessing information associated with the user (Deluca, para[0048] the destination device may access the web service by providing identifying information of the user device upon detecting the user device, the destination device may query user profile information);
accessing a plurality of data exchange schema corresponding to a plurality of entities that include the first entity;
determining, from a plurality of data exchange schemas corresponding to a plurality of entities, a first data exchange schema that corresponds to the first entity, wherein the first data exchange schema comprises data associated with the user and corresponds to a set of data types (Deluca, para[0029-0032,0013-0016,0045-0046] the destination device may be associated with the user profile, or a constituent profile…the user profile and the information it contains may be a collection of constituent user profiles, the user profile and/or its constituent user profiles may also be associated with one or more destination locations 108…associated with one or more destination devices); transmitting the data of the first data exchange schema to a first device associated with the first entity (Deluca, para[0032,0045-0046] the destination device 116 associated with the location 108, provide access to the… profile to the destination device 116). 
Deluca does not disclose determining that a portion of the data has been shared with a second entity by the first entity; and transmitting a notification to the user device indicating that the portion of the data has been accessed by a second device associated with the second entity via the first entity.
However, Zurko discloses determining that a portion of the data has been shared with a second entity by the first entity; and transmitting a notification to the user device indicating that the portion of the data has been accessed by a second device associated with the second entity via the first entity (Zurko, para[0054] notification of reshares may be provided to an author or owner of a file).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Zurko’s teaching of File Resharing Management into Deluca’s teaching of Dynamic Profile Sharing Using Expiring Tokens because one of the ordinary skill in the art would have been motivated to manage and/or control the distribution of data and/or files. 
Deluca nor Zurko discloses detecting a change to a second portion of the data accessible by the first entity; and in response to the detecting, modifying the set of access rights for the first entity to access the second portion of the data. 
However, Meoli discloses detecting a change to a second portion of the data accessible by the first entity; and in response to the detecting, modifying the set of access rights for the first entity to access the second portion of the data (Meoli, para[0086] as the identification information is updated, the access to the information in the account holder’s identification information may change based on controls). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Meoli’s teaching of Methods and Systems for providing Digital Identification Cards for Moble Applications into the teaching of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide updates to the shared information.


As per claim 23, Deluca discloses the non-transitory machine-readable medium of claim 15, wherein the operations further comprise: determining that the user device is no longer at the location associated with the first entity; and in response to determining that the user device is no longer location at the location associated with the first entity, removing the encrypted data from the persistent storage of the first device associated with the first entity (Deluca, para[0051-0053] upon the user device leaving the restaurant…the program may terminate access to the user profile…additional safeguards may be implemented to ensure that the information is not retained by the destination device).  see also  (Fujimoto, para[0559,1037] the staff ID read out upon leaving is removed from the RAM of the staff management parlor). 



Claims 5, 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Zurko and further in view of Dhara et al (US Pub. No. 2014/0188991 herein after “Dhara”).

As per claim 5 and 21, neither Deluca nor Zurko discloses, however, Dhara discloses the system of claim 2, wherein the portion of the data is a first portion of the data, and wherein the operations further comprise: receiving, from the first device associated with the first entity, a request to share a second portion of the data with the second entity; determining that the first entity is not permitted to share the second portion of the data with the second entity based on the modified set of access rights; and transmitting, to the first device, a response indicating a denial of the request (Dhara, para[0030,0042,0055]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Dhara’s teaching of a System and Method for Authorizing Third Party Profile Data Sharing into the combination of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide a method of authorizing third-party profile sharing. 

As per claim 6, neither Deluca nor Zurko discloses the system of claim 5, however, Dhara discloses wherein the determining that the first entity is not permitted to share the second portion of the data with the second entity is based on a second data type corresponding to the second portion of the data and an identity of the second entity (Dhara, para[0010,0031-0045]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Dhara’s teaching of a System and Method for Authorizing Third Party Profile Data Sharing into the combination of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide a method of authorizing third-party profile sharing. 

Claims 7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Zurko and further in view of Brett Alten (US Pub. No. 2015/0156274 herein after “Alten”)

As per claim 7, Deluca, Zurko nor Chan discloses, however, Alten discloses the system of claim 2, wherein the operations further comprise providing, to the first device, a link for accessing the data of the first data exchange schema, wherein the data is transmitted to the first device in response to detecting a selection of the link; and 
and in response to determining that the user device is no longer at the location associated with the first entity, disabling the link for accessing the data of the first data exchange schema (Alten, para[0046,0048]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Alten’s teaching of Systems and Methods for Managing Shared Content based on Sharing Profiles into the combination of Deluca, Zurko and Chan because one of the ordinary skill in the art would have been motivated to provide a method of securing shared data. 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Zurko and further in view of Vanska et al (US Pub. No. 2006/0058011 herein after “Vanska”).

As per claim 11, neither Deluca nor Zurko discloses, however, Vanska discloses the method of claim 9, further comprising: prior to transmitting the subset of the data to the first device associated with the first entity, presenting, on an interface provided on the user device, the subset of the data; and receiving, via the interface provided on the user device, a signal for modifying the subset of the data, wherein the modified subset of the data is transmitted to the first device based on the request (Vanska, para[0045, 0053-0055]).  
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Vanska’s teaching of a Method and Device for Storing and Accessing Personal Information into the combination of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide a method of data security. 

As per claim 12, neither Deluca nor Zurko discloses, however, Vanska discloses the method of claim 11 further comprising modifying the first data exchange schema based on the modified subset of the data (Vanska, 0053-0055]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Vanska’s teaching of a Method and Device for Storing and Accessing Personal Information into the combination of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide a method of data security. 

As per claim 13, neither Deluca nor Zurko discloses, however, Vanska discloses wherein the modifying comprises adding first data corresponding to a first data type not included in the subset of the data types to the first data exchange schema (Vanska, para[0040,0054]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Vanska’s teaching of a Method and Device for Storing and Accessing Personal Information into the combination of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide a method of data management and/or security. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deluca and Zurko and further in view of Faaborg et al (US Pub. No. 2015/0207701 herein after “Faaborg”).

As per claim 10, neither Deluca nor Zurko discloses the method of claim 9, wherein the first data exchange schema is derived for the first entity based on one or more previous communications between the user device and the first device associated with the first entity.
However, Faaborg discloses the method of claim 9, wherein the first data exchange schema is derived for the first entity based on one or more previous communications between the user device and the first device associated with the first entity (Faaborg, para[0083]).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate Faaborg’s teaching of Determining Data Associated with Proximate Computing Devices into the combination of Deluca and Zurko because one of the ordinary skill in the art would have been motivated to provide a method for predicting content that the user may need at a particular time and/or place.

24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deluca, Zurko and Chan and further in view of Das et al (US Pub. No. 2013/0244624 herein after “Das”).

As per claim 24, neither Deluca, Zurko nor Chan discloses the system of claim 2, wherein the operations further comprise: accessing a calendar application on the user device; retrieving calendar data from the calendar application; and determining that the user has an appointment with the first entity within a predetermined time threshold based on the calendar data, wherein the data is transmitted to the first device in response to the determining that the user has the appointment with the first entity within the predetermined time threshold.
However, Das discloses determining that a user device of a user is located at a location associated with a first entity at a particular time; assessing a calendar application on the user device; retrieving calendar data from the calendar application; determining that the user has an appointment with the entity within a predetermined threshold of the particular time based on the calendar data (Das, para[0070-0074,0088,0091] a determination that the first mobile device is estimated to be currently located within the at least one indoor environment within a threshold period of time; an event that may be identifiable via a calendar; distribution….based on…the location of mobile devices).
Therefore, it would have been obvious to one of the ordinary skill in the art prior to the filing date of the current invention to incorporate Das’ teaching of Selective Distribution of Location Based Service Content to Mobile Devices into the combination of Deluca, Zurko and Chan because one of the ordinary skill of the art would have been motivated to identify events via calendar data.


Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form 892.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natisha Cox whose telephone number is (571)270-7167.  The examiner can normally be reached on Monday to Friday, 10:00 am - 6:00pm EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8000.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
/NATISHA D COX/Primary Examiner, Art Unit 2448